Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination. This action is responsive to the Amendment filed on 8/1/2022.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 19 have been fully considered and are not persuasive. While applicant’s disclosure provides description of algorithms, it does not provide any information regarding the structure of “computers”. The 35 U.S.C. § 112(b) rejection of claim(s) 19 is respectfully maintained.

Applicant's amendments with regards to the 35 U.S.C. § 101 rejection of claim(s) 19 have been fully considered and are persuasive. The 35 U.S.C. § 101 rejection of claim(s) 19 is respectfully withdrawn.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable because Byrne does not teach the new limitations in the amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on previously cited Walkingshaw in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element(s) “computers” in claim 19 is/are limitations that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, since they use generic placeholders “computers" coupled with functional language “cause the one or more computers to perform operations” in claim 19. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. The specification provides no information regarding the structure of the modules. Therefore there is no disclosure of the corresponding structure that performs that functions in claim 19.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a) ).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a) ); or
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d)  and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 20120221558 A1), in view of Walkingshaw (US 20150227563 A1).


Regarding claim 1, Byrne teaches a method performed by one or more computers, the method comprising (Byrne[3, 5, 21, 22, 26]): 
storing, by the one or more computers, semantic graph data indicating objects and relationships among the objects (Byrne [39, 40, 34] semantic graph with object nodes and edges between nodes); 
generating, by the one or more computers, usage data indicating (i) usage of the objects and (ii) contexts in which the objects are used (Byrne [35, 36] user(s) interaction is monitored with respect to objects); 
receiving, by the one or more computers, a request associated with a user and data indicating a context associated with the request (Byrne [[56, 57] user may provide a request, user context is determined); 
…determining, by the one or more computers, customized weights for connections among the objects … similarity scores indicating a degree of similarity between the contexts indicated by the usage data and the context associated with the request (Byrne [35, 48, 56, 57] based on user data edges are weighted based on context of usage and user request); and 
providing, by the one or more computers, a response to the request that is determined based on the customized weights for the connections among the objects indicated by the semantic graph data (Byrne [56, 57] response provided to user request based on edge weights).

Byrne does not specifically teach in response to receiving the request, determining, by the one or more computers, customized weights for connections among the objects wherein the customized weights are customized for the user, wherein the customized weights are determined by: determining similarity scores each indicating a degree of similarity between a different one of the contexts indicated by the usage data and the context associated with the request; and generating each of the customized weights based on a different weighted combination of usage measures for different contexts, wherein the usage for the different contexts are given different levels of influence in the weighted combination according to the respective similarity scores for the contexts in which the usage occurred.
However Walkingshaw teaches in response to receiving the request, determining, by the one or more computers, customized weights for connections among the objects wherein the customized weights are customized for the user, wherein the customized weights are determined by: determining similarity scores each indicating a degree of similarity between a different one of the contexts indicated by the usage data and the context associated with the request; and generating each of the customized weights based on a different weighted combination of usage measures for different contexts, wherein the usage for the different contexts are given different levels of influence in the weighted combination according to the respective similarity scores for the contexts in which the usage occurred (Walkingshaw [25, 26, 28] edge weights are scored based on similarity of weight context to current context, user graph may be used based on context and weights may be determined for edges in user local graph, edge weights are assigned a value of zero or one based on similarity to current context).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Walkingshaw of in response to receiving the request, determining, by the one or more computers, customized weights for connections among the objects wherein the customized weights are customized for the user, wherein the customized weights are determined by: determining similarity scores each indicating a degree of similarity between a different one of the contexts indicated by the usage data and the context associated with the request; and generating each of the customized weights based on a different weighted combination of usage measures for different contexts, wherein the usage for the different contexts are given different levels of influence in the weighted combination according to the respective similarity scores for the contexts in which the usage occurred, into the invention suggested by Byrne, so that the response based on customized weights of Byrne are based on customized weights based on similarity scores as taught by Walkingshaw; since both inventions are directed towards generating semantic object graphs based on usage data to provide results, and incorporating the teaching of Walkingshaw into the invention suggested by Byrne would provide the added advantage of allowing the similarity of a weight to the current context to be taken into account to determine whether to consider the weight for the response to the current request, and the combination would perform with a reasonable expectation of success (Walkingshaw [25, 26, 28])

Regarding claim 2, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein the request is a query, and wherein the response to the request comprises one or more search results responsive to the query, wherein the one or more search results are selected or ranked based on the customized weights for the connections (Byrne [35, 48, 56, 57] results may be search results, results are selected based on context weights).

Regarding claim 3, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein the request is a request for at least one of a recommendation (Byrne [57] related assets may be recommended).

Regarding claim 4, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein the response comprises at least one of a search result,. or a visualization (Byrne [56, 52] response may be search results or GUI).

Regarding claim 5, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein the usage data indicates multiple accesses to a first object associated with different contexts, and wherein determining the customized weights comprises adjusting weights of connections to the first object according to a similarity of the different contexts to the context associated with the request (Byrne [35, 41, 48, 49, 53, 54, 56, 57] multiple user sessions may be monitored for multiple users, different weights may be used for different contexts).

Regarding claim 6, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein determining the customized weights comprises: determining an adjustment for a first weight indicated by the semantic graph data for a connection between a first object and a second object, the adjustment being based on one or more similarity scores indicating a degree of similarity between a context for a previous access to the first object and the context associated with the request; and applying the adjustment to the first weight to determine a customized weight for the connection between the first object and the second object (Byrne [35, 41, 48, 49, 53, 54, 56, 57] multiple user sessions may be monitored for multiple users, different weights may be used for different contexts, and whether user is travelling in a similar navigation path as earlier).

Regarding claim 10, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein determining the customized weights comprises determining a customized weight for a connection between a first object and a second object based on a weighted combination of different usage measures of the first object, the different usage measures each representing different groups of uses of the first object (Byrne [35, 36] weights are based on user role and navigation path).

Regarding claim 11, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein the different groups of uses comprise groups of multiple instances of use of the first object, the groups respectively representing uses associated with different users or different user roles (Byrne [35, 41, 48, 49, 53, 54, 56, 57] multiple user sessions may be monitored for multiple users, different weights may be used for different contexts for user roles).

Regarding claim 12, Byrne and Walkingshaw teach the invention as claimed in claim 1 above. Byrne further teaches wherein determining the customized weights comprises determining a customized weight for a connection of a first object and a second object that includes multiple adjustments based on multiple different contextual factors ((Byrne [35, 41, 48, 49, 53, 54, 56, 57] multiple user sessions may be monitored for multiple users and weights are updated, different weights may be used for different contexts).

Regarding claim 13, Byrne and Walkingshaw teach the invention as claimed in claim 1 above. Byrne further teaches wherein the context associated with the request and the contexts associated with the usage data each indicate at least one of a user role (Byrne [35, 48, 56, 57] based on user data edges are weighted based on context of usage and user request, context may be user role).

Regarding claim 15, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein generating the usage data comprises tracking multiple types of actions involving the objects, the actions including at least one of requesting, or selecting the objects (Byrne [41] user monitoring can be for user requesting objects and clicking to select objects).

Regarding claim 16, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein the objects comprise objects representing visualizations (Byrne [52] objects can be GUI).

Regarding claim 18, Byrne and Walkingshaw teaches the invention as claimed in claim 1 above. Byrne further teaches wherein the semantic graph data indicates connections among the objects that represent different types of relationships among the objects, wherein the different types of relationships include at least a co-occurrence of an object with another object (Byrne [36, 41, 51, 52] objects may be linked based on user using both in navigation path).

Claim 19, is directed towards a system executing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Byrne further teaches system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations (Byrne[3, 5, 21, 22, 26])

Claim 20, is directed towards a memory storing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Byrne further teaches one or more non-transitory computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations (Byrne[3, 5, 21, 22, 26]).
 
Regarding claim 7, Byrne and Walkingshaw teach the invention as claimed in claim 6 above. Byrne does not specifically teach wherein the adjustment is a scaling factor or an additive offset.
However Walkingshaw teaches wherein the adjustment is an additive offset (Walkingshaw [25] weights may combined with a factor of 0 or 1 depending on cumulative ranking for edge).

Regarding claim 8, Byrne and Walkingshaw teach the invention as claimed in claim 1 above. Byrne does not specifically teach wherein determining the customized weights comprises: determining a subset of the usage data indicating use of a first object associated with a context having a similarity with the context associated with the request that satisfies a threshold; and determining a customized weight for a connection with the first object based on the subset of the usage data.
However Walkingshaw teaches wherein determining the customized weights comprises: determining a subset of the usage data indicating use of a first object associated with a context having a similarity with the context associated with the request that satisfies a threshold; and determining a customized weight for a connection with the first object based on the subset of the usage data (Walkingshaw [25, 26, 28] user graph may be used based on context and weights may be determined for edges in user local graph).

Regarding claim 9, Byrne and Walkingshaw teach the invention as claimed in claim 1 above. Byrne does not specifically teach wherein determining the customized weights comprises determining a customized weight for a connection between a first object and a second object based on a weighted combination of uses of the first object, wherein the uses of the first object are weighted according to the respective similarity of the contexts of the uses and the context associated with the request.
However Walkingshaw teaches wherein determining the customized weights comprises determining a customized weight for a connection between a first object and a second object based on a weighted combination of uses of the first object, wherein the uses of the first object are weighted according to the respective similarity of the contexts of the uses and the context associated with the request (Walkingshaw [25] weights are based on context and cumulative analysis of links in usage data of objects).

Regarding claim 17, Byrne and Walkingshaw teach the invention as claimed in claim 1 above. Byrne does not specifically teach wherein determining the customized weights for the connections among the objects comprises determining user-specific weights for the connections, the user-specific weights being based at least in part on (i) prior actions of the user with respect to the objects and/or (ii) aggregations of usage data of multiple users determined based on characteristics of the user or prior actions of the user
However Walkingshaw teaches wherein determining the customized weights for the connections among the objects comprises determining user-specific weights for the connections, the user-specific weights being based at least in part on (i) prior actions of the user with respect to the objects and/or (ii) aggregations of usage data of multiple users determined based on characteristics of the user or prior actions of the user (Walkingshaw [25, 26, 28] user graph may be used based on context and weights may be determined for edges in user local graph, weights are based on context and cumulative analysis of links in usage data of objects, global graph is based on local graph merging).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 20120221558 A1), in view of Walkingshaw (US 20150227563 A1), and further in view of Sweeney (US 20170372204 A1).

Regarding claim 14, Byrne and Walkingshaw teach the invention as claimed in claim 1 above. Byrne does not specifically teach wherein the context associated with the request indicates characteristics of a physical environment of a device that submitted the request (Sweeney [88, 190] user location may be used to determine context, user characteristics are helpful for surfacing relevant search results).
However Sweeney teaches wherein the context associated with the request indicates characteristics of a logical or physical environment of a device that submitted the request

It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Sweeney of wherein the context associated with the request indicates characteristics of a logical or physical environment of a device that submitted the request, into the invention suggested by Byrne and Walkingshaw; since both inventions are directed towards using context in searches, and incorporating the teaching of Sweeney into the invention suggested by Byrne and Walkingshaw would provide the added advantage of allowing user characteristics to be used for surfacing relevant search results, and the combination would perform with a reasonable expectation of success (Sweeney [88, 190]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178